C O U R T     O F    A P P E A L S                  O F        T E N N E S S E E

                                                                       A T       K N O X V I L L E                                        FILED
                                                                                                                                                   July 6, 1998

                                                                                                                                         Cecil Crowson, Jr.
                                                                                                                                          Appellate C ourt Clerk
J O Y W A L L S , I n d i v i d u a l l y a n d                                         )          K N O X C O U N T Y
a s S u r v i v i n g S p o u s e o f                                                   )          0 3 A 0 1 - 9 7 0 7 - C V - 0 0 2 6 9
D e c e d e n t W E N D E L L M . G O O D W I N                                         )
                                                                                        )
            P l a i n t i f f - A p p e l l a n t                                       )
                                                                                        )
            v .                                                                          )             H O N . D A L E            W O R K M A N ,
                                                                                         )             J U D G E
A C a n d S ,           I N C . ,      e t       a l .                                   )
                                                                                         )
            D e f e n d a n t s - A p p e l l e e s                                      )             A F F I R M E D         A N D      R E M A N D E D




B R U C E H I L L a n d M I K E G . N A S S I O S                                   O F K N O X V I L L E ;                       J O H N          A .      D A Y            a n d
D O N A L D C A P P A R E L L A O F N A S H V I L L E                               F O R A P P E L L A N T

D W I G H T E . T A R W A T E R , T H O M A S A . B I C K E R S , A N D R E W R . T I L L M A N a n d
R O B I N K . L O N G M I R E O F K N O X V I L L E F O R A P P E L L E E O W E N S - C O R N I N G

K A T H Y K . C O N D O O F P I T T S B U R G H , P A a n d F . S C O T T M I L L I G A N                                                                            O F
K N O X V I L L E F O R A P P E L L E E P I T T S B U R G H C O R N I N G C O R P O R A T I O N




                                                                   O    P    I      N        I     O         N




                                                                                                                                        G o d d a r d ,                    P . J .




                             T h i s         s u i t     w a s   i n i t i a t e d               b y             P l a i n t i f f - A p p e l l a n t ,                       W e n d e l l
                        1
G o o d w i n ,             a g a i n s t         D e f e n d a n t s - A p p e l l e e s ,                           P i t t s b u r g h           C o r n i n g

C o r p o r a t i o n ,             O w e n s - C o r n i n g           F i b e r g l a s                    C o r p o r a t i o n ,           a n d             a         n u m b e r   o f




            1
                              M r . G o o d w i n d i e d d u r i n g t h e p e n d e n c y                             o f   t h i s    c a s e         a n d       i t      w a s
r e v i v e d     i n       t h e n a m e o f h i s s u r v i v i n g s p o u s e .
                                                                                                     2
o t h e r                    D e f e n d a n t s ,                                                           s e e k i n g                               d a m a g e s                                 b e c a u s e                  o f           a n                i l l n e s s                M r .

G o o d w i n                                 c o n t r a c t e d - - s p e c i f i c a l l y                                                                                              a            s t o m a c h                    c a n c e r                       k n o w n               a s

p e r i t o n e a l                                                        m e s o t h e l i o m a - - r e s u l t i n g                                                                                f r o m            h i s               o c c u p a t i o n a l                                   e x p o s u r e

t o          a s b e s t o s                                                         p r o d u c t s                         m a n u f a c t u r e d                                                a n d          d i s t r i b u t e d                                   b y         t h e

D e f e n d a n t s ,                                                                i n c l u d i n g                            P i t t s b u r g h                                      C o r n i n g                      a n d              O w e n s - C o r n i n g .                                            T h e

T r i a l                    C o u r t ,                                               i n         r e s p o n s e                               t o              t h e            a n s w e r s                           s u p p l i e d                             b y         t h e           j u r y

t h r o u g h                                 s p e c i a l                                      i n t e r r o g a t o r i e s                                                    h e r e i n a f t e r                                        s e t            o u t ,                e n t e r e d                a

j u d g m e n t                                           i n                        f a v o r             o f               t h e               D e f e n d a n t s                                         b e c a u s e                     t h e              P l a i n t i f f ' s                            c l a i m

w a s           b a r r e d                                                b y             t h e           a p p l i c a b l e                                          s t a t u t e                           o f        r e p o s e ,                        T . C . A .                    2 9 - 2 8 -

1 0 3 ( a ) .



                                                              T h e                        P l a i n t i f f                               a p p e a l s ,                                     r a i s i n g                      t h e          f o l l o w i n g                             i s s u e s :



                   I     .                                    W H E                     T H    E R     T H             E        T R I           A L               C O U R T E R R E D B                                       Y    A L L             O W I N G
                   D     E       F             E       N        D A N                    T S      T O (                  1   )     I N            T R        O    D U C E E V I D E N C E                                        O F F                A U L T A G A I N S T
                   N     U        M           E       R        O U S                       N    O N P A R                T   Y     M A            N U      F       A C T U R E R S O F A                                       S B E S T               O S A N D ( 2 )
                   A     R       G              U       E         T H                    A T       F A U L              T        S H O           U L       D         B E A S S I G N E D                                       T O T H                 O S E
                   N     O       N            P       A       R T I                    E S     , W H E                 R     E P L              A I        N      T I F F H A D N O C                                         A U S E                 O F A C T I O N
                   A     G       A             I      N        S T                      T H     O S E N                  O    N P A R             T I       E      S

                   I     I       .                             W           H E          T H    E R     T H E                       T R I        A L C                   O U     R T                  E R     R E D         B Y          F A      I L      I     N      G     T O           G R     A N T
                   P     L       A I                  N       T           I F          F '     S M O T I O                        N F           O R A                      D   I R         E        C T       E D V         E R D        I C      T       T     O         S T R I         K E
                   D      E       F E                     N      D          A N         T S     ' A F F I R                        M A T          I V E                 D E      F E           N      S E        O F         C O M        P A       R A    T     I     V E F A              U L    T
                   W       H       E N                            D        E F          E N      D A N T S F                         A I L       E D T                  O        E S           T      A B      L I S H          T H        A T        T    H      E        P R O D           U C   T S
                   O      F          N                 O          N         P A         R T      Y A S B E S                        T O S             M A N              U F     A C            T      U R    E R S         W E R          E        U N     R     E     A S O N A           B L    Y
                   D       A     N G                  E          R         O U          S        O R D E F E                         C T I         V E O                R        C A           U     S E       D T H        E D          E C       E D     E       N   T ' S
                    I    N        J U                 R         I          E S            A      N D D E A T                         H

                   I I I . W H E T H E R T H E T R I A L C O U R T                                                                                                                                  E R R E D I N D E N Y I N G
                   P L A I N T I F F ' S M O T I O N I N L I M I N E                                                                                                                                T O E X C L U D E P R O O F                                                  T H A T
                   D E F E N D A N T S H A D C O M P L I E D W I T H                                                                                                                                O S H A R E G U L A T I O N S




                   2
                                                         I            t               d o e s        n o     t            a p p      e a r           f    r o     m t h e                  r e c             o r d t         h a t         t    h e c l a i                  m s a       g a   i n s t
D   e   f   e n d a       n t             s            o t                 h e         r t h      a n      P i          t t s       b u r        g h        C     o
                                                                                                                                                               r n i n                 g      a n             d O w e        n s -     C o      r n i n g h                 a v e       b e     e n
a   d   j   u d i c     a t           e              d .                        H     o w e v     e r ,          i      n a               r e     s p    o n      s
                                                                                                                                                               e t o                       a l               e t t e r          b y      t     h e C l e r                  k o f          t    h i s C o u r t ,
c   o   u    n s e l         f        o             r t                   h e            P l a   i n t      i f          f a            s s u    r e      s       t
                                                                                                                                                                h e C                    o u r t                 t h a t       o r     d e     r s h a v e                     b e e    n        e n t e r e d i n
t   h   e      T r i       a l                      C o u                   r t          a d j   u d i       c a        t i n         g a         l l         c     l
                                                                                                                                                                 a i m s                    o f               t h e o       t h e      r        D e f e n d a               n t s .
C   o   n   s e q u      e n          t             l y ,                     w       e s h      a l l         t       r e a       t t          h i      s a p p e a                   l a s                    a n a      p p e      a l         o f r i g                h t u       n d e r           R u l e         3      o f
t   h   e      T e n    n e           s              s e e                       R    u l e s        o f           A    p p e          l l a       t e     P r o c e d                  u r e .

                                                                                                                                                                                   2
             I    V      .              W      H E     T H     E R T H          E           T E     N - Y     E A R P          R O D U C        T S L      I A B      I L     I T       Y S T          A T U T E O F
             R    E       P    O S     E          S   H O     U L D N          O     T         B     E A      P P L I E        D T O            E X T I    N G U    I S        H        E X I S       T I N G B U T
             U     N       D     I S     C     O V      E R     E D C A          U        S E S         O F      A C T I       O N A R           I S I N    G F        R O       M      P R O D          U C T S
             C     A       U    S I    N      G        L A     T E N T          D        I S E      A S E     , W H E           N T H E            L E G    I S L    A T      U R      E H A           S
             E     V       I   D E       N     C E      D       N O C L          E        A R         I N T    E N T T           O A P P         L Y T       H E        S T      A T     U T E
              R    E       T    R O       A     C T     I V     E L Y



                                        M r .             G o o d w i n                      b e g a n           w o r k i n g              w i t h        p r o d u c t s                  c o n t a i n i n g

a s b e s t o s                   i n             1 9 5 9 ,            p r i m a r i l y                         i n       a p p l y i n g              a s b e s t o s                  c o n t a i n i n g

i n s u l a t i o n                           m a t e r i a l s                          t o         p i p e s           o n       c o n s t r u c t i o n                     p r o j e c t s .                     T h i s

r e q u i r e d                   h i m                t o       c u t          a n d                s a w       t h e         m a t e r i a l             f o r         f i t t i n g                   a r o u n d         t h e

p i p e s .                    H e            w o r k e d               w i t h                  t h e s e             m a t e r i a l s              u n t i l           h e          w a s           d i a g n o s e d

w i t h      c a n c e r                         o f          t h e        a b d o m e n                       i n      M a y       o f         1 9 9 1 ,       j u s t                f o u r           m o n t h s

b e f o r e                h i s              d e a t h               f r o m                  t h i s         d i s e a s e .                  T h e       p r o o f              a s         t o       w h e t h e r           M r .

G o o d w i n                  w a s              e x p o s e d                 t o              a n y        p r o d u c t s               m a n u f a c t u r e d                      b y          t h e

D e f e n d a n t s                           a n d            s o l d          f o r                u s e       o r       c o n s u m p t i o n                   a f t e r             J u n e             3 0 ,     1 9 6 9 ,

i s   c o n t e s t e d .



                                        T h e                j u r y ' s                 a n s w e r             t o       t h e          q u e s t i o n s               w a s           f a v o r a b l e                t o

b o t h       D e f e n d a n t s ,                                w h i c h ,                       i f       t h e       s t a t u t e             o f      r e p o s e                a b o v e             m e n t i o n e d

i s   v a l i d ,                        w o u l d               r e q u i r e                       a f f i r m a n c e               o f        t h e       j u d g m e n t                    u n l e s s           a

p r e j u d i c i a l                            e r r o r              o c c u r r e d                        d u r i n g          t h e         c o u r s e            o f           t h e          t r i a l ,          a s

i n s i s t e d                    b y            t h r e e              o f             t h e             P l a i n t i f f ' s                f o u r       i s s u e s                o n           a p p e a l .



                                         T h e               q u e s t i o n s                       p r o p o u n d e d                  t o     t h e       j u r y              a n d             i t s     a n s w e r           a r e

a s       f o l l o w s :



              1    .                     W a      s      a n y          e x p              o s       u r e      o f W        e n d e l l           G o o d w i        n t o a s                    b e     s t o s -
              c    o      n t a         i n       i n g p          r o d u                c t     s m        a n u f a     c t u r e d             b y O w e          n s - C o r n               i n     g
              C     o     r p o          r a       t i o n          a n d                s o     l d         f o r u       s e o r c              o n s u m p         t i o n a f                t e     r J u n e
              3     0      , 1            9 6       9 a s             u b s t              a n     t i a      l c o n       t r i b u t i           n g c a u        s e o f W                    e n       d e l l
              G      o     o d w          i n        ' s m e         s o t h               e l      i o m     a ?

                                                                                                                               3
                                                                                              A n s w e r                   N o            ( Y e s        o r           N o )

          2     .                W a       s       a n    y        e x p      o s      u r e       o f W        e n d e l l          G o o d w i      n t o a s               b e      s t o     s -
          c     o     n t a     i n     i n      g       p r       o d u     c t    s      m    a n u f a     c t u r e d            b y P i t      t s b u r g h            - C       o r n    i n g
          C      o     r p o     r a     t i     o n          a   n d       s o     l d         f o r u       s e o r c             o n s u m p       t i o n a f           t e       r J        u n e
          3       9     , 1       9 6     9        a        s u    b s t      a n    t i a       l c o n       t r i b u t i          n g c a u      s e o f W               e n        d e l    l
          G       o     o d w     i n      ' s       m      e s     o t h     e l     i o m      a ?

                                                                                              A n s w e r                   N o            ( Y e s        o r           N o )

                          ( I f    y o u r   a n s w e r    i s     " N o "    t o   b o t h   Q
          a           n d    N o .    2 ,   d o   n o t   a n s w e r       a n y   f u r t h e r
          y           o u r     a n s w e r   i s   " N o "     t o    e i t h e r    Q u e s t i
          d           o    n o t    a n s w e r   a n y   f u r t h e r       q u e s t i o n s
          D           e f e n d a n t . )



                                 A p r o p o s                    o f       t h e             f i r s t       t w o        i s s u e s ,         c o u n s e l              f o r           t h e

P l a i n t i f f               i n s i s t s                     t h a t           M r .         G o o d w i n             w a s     d e n i e d             a     f a i r           t r i a l

b e c a u s e            t h e          C o u r t                 p e r m i t t e d                 t h e         i n t r o d u c t i o n               o f         e v i d e n c e                 r e l a t i n g

t o   n o n - p a r t y                      d e f e n d a n t s                          w h e n         a n y         a c t i o n       a g a i n s t             t h e m           w a s         b a r r e d

b y   t h e           s t a t u t e                  o f          r e p o s e ,                 a n d       b e c a u s e           t h e r e       w a s           n o     p r o o f             i n     t h e

r e c o r d           t o        s h o w             t h a t              t h e           a s b e s t o s             m a n u f a c t u r e d             b y           t h e m          w a s

u n r e a s o n a b l y                      d a n g e r o u s                          o r     d e f e c t i v e             o r     c a u s e d             t h e       D e c e d e n t ' s

i n j u r i e s             a n d            d e a t h .



                                 C o u n s e l                    f o r           t h e         P l a i n t i f f             i n s i s t s ,           u n d e r               t h e       a u t h o r i t y

o f   R i d i n g s                  v .         R a l p h               M .        P a r s o n s             C o . ,         9 1 4       S . W . 2 d             7 9     ( T e n n . 1 9 9 6 ) ,

t h a t   i t           w a s           n o t            p r o p e r                t o         a s s e s s           f a u l t       u n d e r         o u r           c o m p a r a t i v e

n e g l i g e n c e                    d o c t r i n e                    t o           t h o s e         n o n - p a r t y           d e f e n d a n t s .



                                 O n         t h e            o t h e r             h a n d ,           t h e         D e f e n d a n t s           i n s i s t             t h a t             t h e

P l a i n t i f f                i s         r e a d i n g s                    R i d i n g s               t o o         b r o a d l y         a n d     c i t e               a s      a u t h o r i t y

V o l z       v .        L e d e s ,                 8 9 5              S . W . 2 d             6 7 7       ( T e n n . 1 9 9 5 ) .                  T h e          D e f e n d a n t s                  a l s o

r e l y       u p o n            a         m o r e            r e c e n t                 o p i n i o n           o f       o u r     S u p r e m e               C o u r t ,            S n y d e r         v .


                                                                                                                  4
L T G       L u f t t e c h n i s c h e                         G m b H ,             9 5 5        S . W . 2 d                    2 5 2          ( T e n n . 1 9 9 7 ) ,                       w h i c h              h o l d s

t h a t       a l t h o u g h                 f a u l t               m a y       n o t         b e           a p p o r t i o n e d                            t o       i m m u n e               d e f e n d a n t s ,

i t     m a y       b e         c o n s i d e r e d                     i n       d e t e r m i n i n g                           t h e          q u e s t i o n                 o f         c a u s a t i o n .



                                W h a t e v e r                 t h e          r e s o l u t i o n                        o f          t h e           c o m p e t i n g                 c o n t e n t i o n s

m a y     b e ,           i t       i s           n o t       n e c e s s a r y                 f o r               u s         t o       m a k e              t h i s         d e t e r m i n a t i o n                      i n

r e s o l v i n g               i s s u e s                 o n e       a n d           t w o .               W e           r e a c h                t h i s           c o n c l u s i o n                   b e c a u s e

i f     t h e         j u r o r s                 f o l l o w e d               t h e         C o u r t ' s                     i n s t r u c t i o n s ,                        a n d         i t           i s

p r e s u m e d             t h a t               t h e y       d i d ,           S t a t e             v .           B l a c k m o n ,                    7 0 1           S . W . 2 d              2 2 8

( T e n n . C r i m . A p p . 1 9 8 5 ) ,                                   u p o n           a n s w e r i n g                         q u e s t i o n s                    o n e       a n d         t w o          t h e i r

w o r k       w a s         c o m p l e t e                   a n d         t h e y         w o u l d                 n e v e r                h a v e           c o n s i d e r e d                   t h e

e v i d e n c e             a s s a i l e d                   b y       i s s u e s              o n e              a n d             t w o .            T h u s ,             e r r o r ,             i f          a n y ,       i n

a d m i t t i n g               t h e             e v i d e n c e               o r       f a i l i n g                   t o           c h a r g e              t h e         j u r y

a p p r o p r i a t e l y                     w a s           h a r m l e s s ,                 a s           c o n t e m p l a t e d                            b y       R u l e           3 6       o f         t h e

T e n n e s s e e               R u l e s             o f       A p p e l l a t e                   P r o c e d u r e .



                                B e f o r e                l e a v i n g              t h e s e             i s s u e s ,                      w e       a g r e e             t h a t         w h e r e              n o

n e g l i g e n c e                   i s         s h o w n           o n       t h e         p a r t               o f         n o n - d e f e n d a n t                            t h i r d         p a r t i e s ,

t h e       j u d g e           s h o u l d                 c h a r g e           t h e           j u r y             t h a t             n o          f a u l t             m a y       b e         a p p o r t i o n e d

t o     t h e m .



                                A s         t o           i s s u e           t h r e e ,             i t           i s         t r u e              t h a t           c a s e         l a w         s u p p o r t s

c o u n s e l          f o r            t h e         P l a i n t i f f ' s                    i n s i s t e n c e                             t h a t           e v i d e n c e               o f          t h e

D e f e n d a n t s '                   c o m p l i a n c e                     w i t h          t h e              O S H A             r e g u l a t i o n s                        w a s         e r r o n e o u s .

T u g g l e         v .         R a y m o n d                 C o r p o r a t i o n ,                         8 6 8             S . W . 2 d              6 2 1           ( T e n n . A p p . 1 9 9 2 ) .

T h i s ,       h o w e v e r ,                     w o u l d           o n l y           b e c o m e                 r e l e v a n t                    i f         t h e       j u r y            h a d

a n s w e r e d             y e s           t o       q u e s t i o n s                  o n e          a n d             t w o ,              a n d       t h e r e a f t e r                      f o u n d           t h a t


                                                                                                                5
t h e     D e f e n d a n t s                          w e r e       n o t       g u i l t y          o f           n e g l i g e n c e .                           A s         a l r e a d y             n o t e d ,

i n     t h e       c a s e            a t             b a r ,       t h e       j u r o r s          w e r e               s p e c i f i c a l l y                       i n s t r u c t e d                   t h a t

i f     t h e y         a n s w e r e d                    n o       t o       q u e s t i o n s                 o n e          a n d         t w o ,           t h e y          s h o u l d              n o t

a n s w e r         f u r t h e r                      q u e s t i o n s .                 A g a i n ,              i f         t h e         j u r o r s              f o l l o w e d                t h e

i n s t r u c t i o n s                      o f         t h e       T r i a l           C o u r t              w h i c h ,             a s         a l s o           a l r e a d y           n o t e d ,             i t

i s     p r e s u m e d                t h a t             t h e y           d i d ,       t h e y          n e v e r             r e a c h e d                 t h e           i s s u e         o f         t h e

D e f e n d a n t s '                  n e g l i g e n c e .                           T h u s ,      t h e               a d m i s s i o n               o f          t h e            O S H A         e v i d e n c e

w a s     a l s o           h a r m l e s s                      e r r o r .



                              O n            F e b r u a r y                 2 3 ,       1 9 9 8 ,          i s s u e               f o u r           w a s         r e s o l v e d                 a g a i n s t

t h e     P l a i n t i f f ' s                          c o n t e n t i o n               b y      t h e           S u p r e m e               C o u r t              d e n y i n g              t h e

a p p l i c a t i o n                  f o r             a p p e a l           i n       t h e       c a s e              o f       B o w m a n               v .      A - B e s t            P r o d u c t s

C o . ,       I n c . ,            a         t o - b e             r e p o r t e d              o p i n i o n               o f         t h i s         C o u r t ,               f i l e d             i n

K n o x v i l l e             o n            A u g u s t             2 7 ,       1 9 9 7 .             A t          t h e           t i m e           t h e         P l a i n t i f f                 f i l e d

h e r     b r i e f ,           a n            a p p l i c a t i o n                    f o r      p e r m i s s i o n                        t o       a p p e a l               b y       t h e

p l a i n t i f f            i n             B o w m a n             w a s       s t i l l           p e n d i n g                  b e f o r e               t h e       S u p r e m e                 C o u r t

a n d     c o u n s e l                f o r             t h e       P l a i n t i f f             c a n d i d l y                    c o n c e d e                 t h a t         t h i s           i s s u e

w a s     r a i s e d              a s             a     p r e c a u t i o n a r y                   m e a s u r e                  s h o u l d               t h e       S u p r e m e                 C o u r t

a c c e p t         a n d       r e v e r s e                      t h e       h o l d i n g          i n           B o w m a n .



                              F o r            t h e             f o r e g o i n g           r e a s o n s                  t h e         j u d g m e n t                 o f       t h e         T r i a l

C o u r t         i s       a f f i r m e d                      a n d       t h e       c a u s e              r e m a n d e d               f o r           c o l l e c t i o n                   o f       c o s t s

b e l o w .             C o s t s              o f         a p p e a l           a r e       a d j u d g e d                    a g a i n s t             t h e           P l a i n t i f f                   a n d

h e r     s u r e t i e s .



                                                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                    H o u s t o n M . G o d d a r d , P . J .




                                                                                                            6
C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S r . J .




                                                                  7